Citation Nr: 1709850	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-24 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease, with dyspepsia.

2. Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to September 2004.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case was previously before the Board in June 2015 and remanded for additional development.   
 
Claims for entitlement to service connection for a heart condition, high blood pressure, and sleep apnea were denied by the Board in a June 2015 decision.  In November 2016, the Veteran submitted medical evidence that these three conditions may be secondary to his major depressive disorder (MDD or depression).  This November 2016 evidence is construed as a request to reopen these previously-denied claims based on possible new and material evidence; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

Entitlement to a total disability rating on the basis of individual unemployability (TDIU) was claimed in September 2013 and raised with the Board in a September 2016 private medical opinion, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, an additional remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

I. Service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD)

At the outset, the Board notes that although the stressors underlying the Veteran's PTSD claim include in-service personal assaults, the AOJ did not provide the Veteran with VCAA notice specific to personal assault as required by 38 C.F.R. § 3.304(f)(5).  Accordingly, the AOJ should send the Veteran and his attorney the required notice regarding a claim for PTSD based on personal assault, to include a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and allow the Veteran the opportunity to furnish additional evidence or advise VA of potential sources of such evidence.

Additionally, during his September 2016 private psychological evaluation, the Veteran reported receiving Social Security Administration (SSA) disability compensation, but there are no SSA records in the claims file.  These records must be obtained because they are constructively of record and they likely contain relevant information.  See Golz v. Shineski, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

Also, the Board finds that a new VA psychiatric evaluation is needed to afford a VA examiner the opportunity to consider new evidence submitted by the Veteran and to clarify and explain any relationship between the Veteran's psychiatric disorder and his alcohol use. 

In November 2016, the Veteran submitted new evidence directly to the Board, with a waiver of AOJ review, including a September 2016 private psychological evaluation.  The private examiner concluded that the Veteran has depression but not PTSD, and she concluded that the Veteran's depression was linked to his military service both directly and secondarily via aggravation by other service-connected disabilities.  She stated that the Veteran's depression "more likely than not began in military service, continues uninterrupted to the present and is aggravated by his service-connected [disabilities]."  Her report did not provide any history or explanation (rationale) to support her conclusion that the Veteran's depression started in service or any explanation for the conclusion that the Veteran's service-connected disabilities aggravate his depression, beyond referencing articles on the general relationship between physical and mental illnesses.  Unfortunately, this opinion is not currently adequate to adjudicate the claim because (1) it is not clear whether the examiner was familiar with the Veteran's relevant military and medical history, and (2) the examiner did not support her conclusions with an explanation (rationale) that was specific to the Veteran and his circumstances (as opposed to general references to the relationship between physical and mental illness).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the Veteran.).  Accordingly, unless adequate clarification can be provided to address these deficiencies, the Board is unable to use this evidence to adjudicate the claim.

In September 2015, a VA examiner diagnosed the Veteran with moderate MDD but gave a negative nexus opinion.  The rationale was that the Veteran's depression was caused by his alcohol use and related family problems rather than his service, because the Veteran "ties [his depression] to his feeling like a failure, his past drinking, and his own behavior . . . ."  However, it appears the examiner may not have considered whether the Veteran's alcohol use disorder could be secondary to an in-service mental health issue.  This is notable given the examiner's report that the Veteran has been sober since 2011 and that "there are no current symptoms related to alcohol use disorder," meaning the current MDD is attributed to a condition that has been in remission for over five years.  Because the VA examiner did not fully explain the rationale attributing the Veteran's psychiatric disorder to alcohol use beyond stating that Veteran believes that this is the cause, this examination and opinion is also not adequate to decide this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.). 

Furthermore, the VA examiner discusses VA treatment records which do not appear in the claims file.  Specifically, the examiner mentions notes from the Hagerstown outpatient VA clinic from 2012 and 2013 that are not of record.  These records are pertinent and must be obtained.   

Moreover, the VA examiner did not have access to the new evidence obtained in November 2016, including the private psychologist's report and two buddy letters, or to any potential SSA records.  The VA examiner also did not comment on the secondary theory of service connection.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  Therefore, the Veteran must be afforded an additional VA psychiatric examination to allow the VA examiner to review this additional evidence, reexamine the Veteran, and provide an updated nexus opinion on both direct and secondary service connection for any diagnosed psychiatric disorders.  In discussing the role of alcohol use, the examiner should provide a detailed rationale for any conclusion relating alcohol use to the Veteran's depression or other identified mental health disorder.  

II. Initial compensable rating for gastroesophageal reflux disease (GERD)

Pursuant to the Board's June 2015 remand, the Veteran underwent a VA examination in August 2015 to evaluate his gastroesophageal reflux disease (GERD).  The remand instructions asked the examiner to comment specifically on whether the Veteran experienced symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and whether the level of impairment to his health caused by this disorder is severe, considerable, or a lesser degree.  Unfortunately, the VA examiner did not comment on these symptoms or the Veteran's level of impairment.  Therefore, the Board must again remand this issue for an additional VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr, 21 Vet. App. at 312. 

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records of VA evaluations or treatment the Veteran has received for gastrointestinal and psychiatric conditions.  Specifically, ensure that all psychiatric records referenced in the September 2015 VA psychiatric examination, including those from the Hagerstown VA clinic, are associated with the claims file.  Also obtain any updated psychiatric and gastrointestinal records from June 2015 to the present.  

2. Obtain all SSA records pertaining to the Veteran including the SSA disability benefits determination (and all medical records considered in connection with such claim).  

3. Inform the Veteran that the September 2016 private psychological evaluation cannot be used as evidence in support of the claim unless the examiner is able to provide an addendum that (a) clarifies her level of familiarity with the Veteran's relevant military and medical history, and (b) supports her positive linkage opinions with an explanation of why she came to these conclusions.

4. Provide the Veteran notice regarding PTSD claims based on personal assault and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  

Then perform any additional necessary development to obtain and review any new evidence identified in the Veteran's response to this form.

5. Once the development above is completed to the extent possible, schedule the Veteran for an appropriate VA examination to evaluate his GERD.  The evidence of record must be made available to the examiner.  Any diagnostic tests necessary for an accurate assessment must be reported in detail.  All pertinent symptoms must be reported in detail.  

The examiner MUST comment specifically on whether or not the Veteran experiences pain, vomiting, material weight loss, hematemesis or melena with moderate anemia; and persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.

The examiner MUST specify whether the level of impairment to his health caused by this disorder is severe or considerable, or a lesser degree of impairment.

The examiner must include an adequate explanation (rationale) for all conclusions provided, citing to supporting factual data and medical literature as appropriate.  

6. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and likely cause of the Veteran's psychiatric diagnosis/diagnoses.  The examiner should review the evidence of record including (1) the September 2015 VA psychiatric examination, (2) the September 2016 private psychological evaluation, (3) the July 2016 buddy statements, and (4) any newly obtained evidence including SSA records and evidence obtained pursuant to the PTSD assault development discussed above.  Based on the clinical examination and the evidence of record, the examiner must state:

(a) Does the Veteran have a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the diagnosis of PTSD found in prior VA treatment records.  If PTSD is diagnosed, the examiner should render an opinion as to whether the Veteran's PTSD is related to the stressor events in service.

(b) For the Veteran's current diagnosis of depression or for any other psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50% or better probability) that such are related to the Veteran's service.  In discussing the role of alcohol use, the examiner must discuss the presence or absence of any underlying psychiatric disorder that may have contributed to the Veteran's alcohol use and must provide a clear rationale for any conclusion that alcohol use caused the psychiatric disorder. 

(c) For any psychiatric diagnosis, whether it is at least as likely as not (50% or better probability) that such was caused or aggravated by any of the Veteran's service-connected disabilities.  The opinion MUST address aggravation (that is, whether the Veteran's service-connected disabilities caused the psychiatric condition to increase in severity BEYOND its naturally expected progression).

The examiner MUST include an adequate explanation (rationale) for all conclusions provided, citing to supporting factual data and medical literature as appropriate.  

7. The AOJ should then review the record and re-adjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

